 

EXHIBIT 10.2

 

 

AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of July 10, 2018, by and between GTJ REIT, Inc., a Maryland corporation (the
“Company”), and Louis Sheinker (“Executive”).  

WHEREAS, the Company and Executive entered into that certain Amended and
Restated Employment Agreement, dated as of January 1, 2016 (the “Agreement”);

WHEREAS, the Company and Executive (collectively, the “Parties”) desire to enter
into this Amendment to reflect the Parties’ original intention upon entering
into the Agreement with respect to the vesting provisions of certain equity
awards;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the Parties agree as follows:

1.Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meaning given to them in the Agreement.

2.Section 3(c) of the Agreement is hereby amended by deleting the third-to-last
sentence of Section 3(c) of the Agreement and substituting the following
sentence in lieu thereof:

Each Equity Bonus shall vest according to the following schedule: ten percent
(10%) shall vest on the date of grant, ten percent (10%) shall vest on the first
anniversary of the date of grant, ten percent (10%) shall vest on the second
anniversary of the date of grant, ten percent (10%) shall vest on the third
anniversary of the date of grant, ten percent (10%) shall vest on the fourth
anniversary of the date of grant, ten percent (10%) shall vest on the fifth
anniversary of the date of grant, ten percent (10%) shall vest on the sixth
anniversary of the date of grant, ten percent (10%) shall vest on the seventh
anniversary of the date of grant, ten percent (10%) shall vest on the eighth
anniversary of the date of grant, and ten percent (10%) shall vest on the ninth
anniversary of the date of grant, in each case provided that the Executive is
still employed by the Company.

 

3.Section 3(e) of the Agreement is hereby amended by deleting the second-to-last
sentence of Section 3(e) of the Agreement and substituting the following
sentence in lieu thereof:

Each Restricted Stock award shall vest according to the following schedule: ten
percent (10%) shall vest on the date of grant, ten percent (10%) shall vest on
the first anniversary of the date of grant, ten percent (10%) shall vest on the
second anniversary of the date of grant, ten percent (10%) shall vest on the
third anniversary of the date of grant, ten percent (10%) shall vest on the
fourth anniversary of the date of grant, ten percent (10%) shall vest on the
fifth anniversary of the date of grant, ten percent (10%) shall vest on the
sixth anniversary of the date of grant, ten percent (10%) shall vest on the
seventh anniversary of the date of grant, ten percent (10%) shall vest on the
eighth anniversary of the date of grant, and ten percent (10%) shall vest on the
ninth anniversary of the date of grant, in each case provided that the Executive
is still employed by the Company.

 

--------------------------------------------------------------------------------

 

 

4.Except to the extent amended hereby, the Agreement shall remain in full force
and effect.

5.This Amendment may be executed in any number of counterparts, each of which
shall constitute an original document.  Electronic signatures, whether by fax,
e-mail, or other electronic means, shall be treated as original signatures.

 

[Signature page to follow.]




2

--------------------------------------------------------------------------------

 

in witness whereof, the Parties have executed this Amendment as of the date
written above.

COMPANY:

GTJ REIT, INC.

By:       /s/ Stuart Blau

 

Name:  Stuart Blau



 

Title:    Chief Financial Officer



 

EXECUTIVE:

/s/ Louis Sheinker
Louis Sheinker

 

3